Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 


Response to Amendment

The amendment filed 01/27/2021 has been entered. Claims 35, 42, 44, 51, and 63 have been amended. Claims 35-52, 63 and 64 remain pending in the application. 




Response to Arguments

Claim Rejections - 35 USC § 103
Regarding the amended claim 35, applicant argues that” Deselaers and YANG do not teach or suggest each and every element of amended claim 35 and the combination thereof including at least the elements quoted below "receive, from a first application installed in the electronic device, a first request for accessing a first set of contents associated with a second application in the electronic device... obtain an invoking time stamp indicating a time when the second application is invoked; compare a time interval between the request time stamp and the invoking time stamp to a predetermined time Response to Final Office Action Attorney Docket No.: 20615-0505US00Page 10 of 15threshold....". Applicant asserts that However, Yang discloses, "[a]t an electronic device, detecting a compatible external device where the external device is executing or has executed a first application." Yang, the Abstract. Thus, Yang discloses that the first application and the second application are installed in different devices, which differs from claim 1. Claim 1, as amended, recites, "obtain an invoking time stamp indicating a time when the second application (in the electronic device) is invoked; compare a time interval between the request time stamp and the invoking time stamp to a predetermined time threshold," which states that the first and second applications are on the same device. It follows that Deselaers and YANG fail to teach or suggest each and every element of claim 1.” 
Further Applicant argues that however, Obasanjo, Zhou and Hu fail to teach or suggest, inter alia, "obtain an invoking time stamp indicating a time when the second application 

Examiner agrees with Applicant’s arguments that the secondary reference, YANG, discloses that the first application and the second application are installed in different devices which differs from the amended claim 35 . However, Examiner submits that the primary reference, Deselaers, discloses in figure.1 and also in abstract that “ A first application running on an electronic device may receive a first request that was triggered by a second application running on the electronic device.”. Therefore, the primary reference teaches the first application and second application running on the electronic device. However, in order to expedite prosecution, Examiner relies on a new combination of references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-38, 42, 44-47, 51 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Deselaers (US 8,510,764 Bl) in view of Yue (CN103810033A, cited in IDS)

  Regarding claim 35, Deselaers discloses: An electronic device for data processing, comprising: at least one storage medium including a set of instructions; at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is directed to cause the system to: receive, from a first application installed in the electronic device, a first request for accessing a first set of contents associated with a second application in the electronic device; (Deselaers -column 4, lines 49-53: "application 108b sends the token to the application 108a along with a request that the application return to the state corresponding to the token. If the application is not running, the sending of the token may cause the application 108a to be launched'; abstract, A first application running on an electronic device may receive a first request that was triggered by a second application running on the electronic device; Fig.1; column 3, lines 35-36: "state in which it displays the cover page of the book"; column 3, lines 47-48: "state in which it displays the latest post of a particular feed'); 
in response to the first request, place link information associated with the first set of contents to a predetermined storage space in the electronic device, the predetermined storage space being independent of the first application, wherein the link information includes a request time stamp of the first request and a content pointer of the first set of contents; (Deselaers – column 5, line 40- the request is sent, the application 108a generates and sends the requested token, and the application 108b receives and stores the token; column 5, line 44- The link or pointer may be, for example, the name of the application 108a and/or a timestamp of when the token was generated; column 4, lines 34-35: token may be written to a designated memory address that the application 108b can then read; column 4, line 45: "hyper/ink in the note that points to the stored token";  column 4, lines 40-42: "stores the token such that it can be later accessed by the application 108b, another application, and/or by a user of the electronic device"; fig. 2, item 210” App 10Bb sends token to App 108a along with request that App 108a open to the location designated by the token”);  invoke the second application by reading the content pointer of the first set of contents stored in the predetermined storage space;  (Deselaers, column 4, lines 49-53: "application 108b sends the token to the application 108a along with a request that the application return to the state corresponding to the token. If the application is not running, the sending of the token may cause the application 108a to be launched'; column 4, line 56: "return to it minutes, hours, or even months later") Application No.: 16/723,299Page 3 of 19
compare a time interval between the request time stamp and the invoking time stamp to a predetermined time threshold; (Deselaers, column 4, 59- In block 212, it is determined whether it is possible for the application 108a to return to the state corresponding to the token. If the state is not directly accessible, the process advances to block 214…line 67- Similarly, the state may not be directly accessible because, for example, the state depends on user input that has expired and needs to be re-entered;  column 4, line 56: "return to it minutes, hours, or even months later'); 
and Response to Final Office Action Attorney Docket No.: 20615-0505US00 Application No.: 16/723,299 Page 3 of 15access the first set of contents in the second application according to the content pointer in response to a determination that the time interval is less than the predetermined time threshold,  (Deselaers, column 4, line 59 - column 5, line 2: "it is determined whether it is possible for the application 108a to return to the state corresponding to the token. If the state is not directly accessible, the process advances  has expired and needs to be re-entered')
or access a second set of contents in the second application according to default settings of the second application in response to a determination that the time interval is equal to or more than the predetermined time threshold.  (Deselaers, column 5, lines 13-21: "if the state is directly accessible, the process advances to block 216. In block 216, the application 108a goes to the state that it was in when the token was generated in block 206. Where the application 108a was launched in block 210, then the application 108a effectively launches directly to the state corresponding to the token and skips the initial state and any intermediate states between the initial state and the state corresponding to the token").
    However Deselaers does not clearly disclose: 
obtain an invoking time stamp indicating a time when the second application is invoked; compare a time interval between the request time stamp and the invoking time stamp to a predetermined time threshold; 
   However Yue discloses: 
obtain an invoking time stamp indicating a time when the second application is invoked; compare a time interval between the request time stamp and the invoking time stamp to a predetermined time threshold; 

(Yue, abstract, the method comprises the steps of receiving a detecting command and starting a timer, wherein the triggering of the timer is influenced by the starting of the application program; comparing the triggering time of the timer with the preset triggering time; if the triggering time of the timer is different from the preset triggering time, detecting the starting of the application program to be successful; page 2, summary of the invention, paragraphs 3-5; page 6, paragraph 5, line 3- in application program, set a trigger point that is greater than the application program launching time, in the time receiving detection instruction, the current time of timer record is T1, records the triggering response time T2 of timer, obtain T2 and the time interval of time T 1 that starts timer, by the described time interval and default triggered time comparison; page 6, paragraph 7- Herein, default trigger time value can be set the arbitrary trigger point being located at after application program launching in program process, and generally can obtain according to execution experience the start-up time of application program, generally about 1 second)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deselaers with the teaching of Yue to detect the started application program effectively, thus providing effective judgment for the next operation and improving the operation efficiency of the program and also to improve the convenience of user operation. (Yue, abstract) 

    Claims 44 and 63 correspond to claim 35, and are rejected accordingly.



  Regarding claim 36, Deselaers in view of Yue discloses all of the features with respect to claim 35 as outlined above. Deselaers does not clearly disclose: wherein when executing the set of instructions, the at least one processor is further directed to cause the system to: before invoking the second application, determine that the second application is installed in the electronic device.  
   However Yue discloses: 
wherein when executing the set of instructions, the at least one processor is further directed to cause the system to: before invoking the second application, determine that the second application is installed in the electronic device.  
(Yue, page 8, paragraph 5- in order to detect, whether application program is installed, register after corresponding web page address in application program, detecting that this address of access starts to carry out scripted code, start timer and obtain the time that timer triggers, by itself and predetermined time comparison, thereby effectively judge whether application program starts)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deselaers with the teaching of Yue to detect the started application program effectively, thus providing effective judgment for the next operation and improving the operation efficiency of the program and also to improve the convenience of user operation. (Yue, abstract) 

    Claim 45 corresponds to claim 36, and is rejected accordingly.


    
   Regarding claim 37, Deselaers in view of Yue discloses all of the features with respect to claim 35 as outlined above. Deselaers does not clearly disclose: wherein when executing the set of instructions, the at least one processor is further directed to cause the system to: before invoking the second application, determine that the second application is not installed in the electronic device; and install the second application in the electronic device after obtaining a positive feedback from a user of the electronic device.  
 However Yue discloses: 
wherein when executing the set of instructions, the at least one processor is further directed to cause the system to: before invoking the second application, determine that the second application is not installed in the electronic device; and install the second application in the electronic device after obtaining a positive feedback from a user of the electronic device.  (Yue, page 8, paragraph 4- In step S304, if the triggered time of timer is identical with the default triggered time, detect application program launching unsuccessful, and jump to application program downloading page, facilitate user to carry out next step down operation)
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deselaers with the teaching of Yue to detect the started application program effectively, thus providing effective judgment for the next operation and improving the operation efficiency of the program and also to improve the convenience of user operation. (Yue, abstract) 

   Claim 46 corresponds to claim 37, and is rejected accordingly.


   Regarding claim 38, Deselaers in view of Yue discloses all of the features with respect to claim 35 as outlined above. Claim 38 further recites: wherein the content pointer includes an application identifier of the second application and a content identifier for the first set of contents.  (Deselaers, column 5, line 44- The link or pointer may be, for example, the name of the application 108a and/or a timestamp of when the token was generated; column 3, lines 35-36: "state in which it displays the cover page of the book"; column 3, lines 47-48: "state in which it displays the latest post of a particular feed')

  Claim 47 corresponds to claim 38, and is rejected accordingly.

  Regarding claim 42, Deselaers in view of Yue discloses all of the features with respect to claim 38 as outlined above. Claim 42 further recites:  wherein the second set of contents are a homepage of the second application.  (Deselaers-Column 3, line 6- The process begins with block 202 in which application 108a is running on the electronic device and, as a result of passage of time and/or user interaction, reaches a state beyond an initial state, where the initial state may be, for example, a "home" screen or a "start here" screen.)

    Claim 51 corresponds to claim 42, and is rejected accordingly.




Claims 39, 41, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Deselaers (US 8,510,764 Bl) in view of Yue (CN103810033A, cited in IDS) in further view of Obasanjo (US 2013/0067568)


    Regarding claim 39, Deselaers in view of Yue discloses all of the features with respect to claim 38 as outlined above. Deselaers in view of Yue does not clearly disclose: wherein the application identifier Response to Non-Final Office ActionPage 4 of 19and the content identifier are included in a same uniform resource identifier (URI).  
      However Obasanjo discloses: 
wherein the application identifier Response to Non-Final Office ActionPage 4 of 19and the content identifier are included in a same uniform resource identifier (URI).  (Obasanjo [0045], line 5- the authorization request can include a uniform resource locator (URL) for the authorization service 120 that includes the application identifier and a redirect address ( e.g., a uniform resource identifier (URI)) that can be used to return information to the application. One example of such a URL can be "https://www.authozationservice.com/requestAccess. html ?applicationID= X&redirectAddress=http :/ /redirect.com"; [0053], line 4- For example, a URL that is used to navigate to the authorization service 120 (an example of which is discussed above) can be appended with the custom URI scheme. The custom URI scheme can include the application identifier and indicia that is specific to the persisted authentication mode, e.g., "persisted://application_id".) 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deselaers 
 
   Claim 48 corresponds to claim 39, and is rejected accordingly.

Regarding claim 41, Deselaers in view of Yue discloses all of the features with respect to claim 38 as outlined above. Deselaers in view of Yue does not clearly disclose:
wherein the application identifier is a URI scheme.  
   However Obasanjo discloses:
wherein the application identifier is a URI scheme. (Obasanjo, [0053], line 7- The custom URI scheme can include the application identifier [0045], line 6- the authorization request can include a uniform resource locator (URL) for the authorization service 120 that includes the application identifier and a redirect address ( e.g., a uniform resource identifier (URI)) that can be used to return information to the application. One example of such a URL can be "https://www.authozationservice.com/ requestAccess. html ?applicationID= X&redirectAddress=http :/ /redirect. com".)  
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deselaers in view of Yue with the teaching of Obasanjo of application identifier to control access to resources by an application (Obasanjo, abstract) and also to discern (based on the application identifier) that the request is from an application that is authorized to access resources, (Obasanjo, [0054]).
  Claim 50 corresponds to claim 41, and is rejected accordingly.


Claims 40 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Deselaers (US 8,510,764 Bl) in view of Yue (CN103810033A, cited in IDS) in further view of Zhou (US 2017/0212612)


   Regarding claim 40, Deselaers in view of Yue discloses all of the features with respect to claim 38 as outlined above. Deselaers in view of Yue does not clearly disclose:
wherein the application identifier and the content identifier are included in different URIs.  
    However Zhou discloses:
wherein the application identifier and the content identifier are included in different URIs.  (Zhou [0044] The application URI 218 refers to an identifier of the application 106 that allows the application 106 to be distinguished from other applications. Different URis are used for different versions of an application for the same platform ( e.g., operating system), for different versions of an application for different platforms, and so forth. [0064], e.g. line 6- a service (e.g., an online store, a local service on the computing device, etc.) can maintain a record of which URis correspond to the same applications on different platforms, and this service can be accessed to determine which application the URI data represents on the computing device running the search program.)
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Deselaers 

    Claim 49 corresponds to claim 40, and is rejected accordingly.

 
Claims 43, 52 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Deselaers (US 8,510,764 Bl) in view of Yue (CN103810033A, cited in IDS) in further view of Hu (US 2018/0239744)
  
 Regarding claim 43, Deselaers in view of Yue discloses all of the features with respect to claim 35 as outlined above. Deselaers in view of Yue does not clearly disclose: 
wherein the predetermined storage space includes a clipboard in the electronic device.  
  However Hu discloses:
wherein the predetermined storage space includes a clipboard in the electronic device.  (Hu [0030], e.g. line 10-such that the content containing the above jump link is replicated into a clipboard of the system; and further when the user starts the application B, the technical solutions of this example embodiment is executed to perform extraction and analysis on clipboard content to obtain the jump link, and generate a corresponding access trigger control. The access trigger control serves as a quick access portal, and it is only necessary for a user to click the access trigger control to implement jumping from a display page to a target page in the application B;) 



      Claims 52 and 64 correspond to claim 43, and are rejected accordingly.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166